Exhibit 99.3 Termination of Group Agreement Each of the undersigned hereby terminates that certain Group Agreement, dated March 10, 2016, relating to Sparton Corporation to the extent the undersigned is a party thereto, effective immediately. May 4, 2016 Engine Capital, L.P. By: Engine Investments, LLC, General Partner By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Jet Capital, L.P. By: Engine Investments, LLC, General Partner By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Capital Management, LLC By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Investments, LLC By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member /s/ Arnaud Ajdler ARNAUD AJDLER Norwood Capital Partners, LP By: Norwood Investment Partners, LP its General Partner By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Partner Norwood Investment Partners, LP By: Norwood Investment Partners GP, LLC its General Partner By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Member Norwood Investment Partners GP, LLC By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Member /s/ Charles H. Hoeveler CHARLES H. HOEVELER
